Citation Nr: 0024790	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  98-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and father


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1972.  This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 


REMAND

The veteran claims that he is unemployable due to post-
traumatic stress disorder and that he should be granted a 100 
percent rating for that disability.  The veteran was granted 
service connection and a 50 percent rating for post-traumatic 
stress disorder effective from July 1997.  The only VA 
psychiatric examination of record was performed in April 
1998, as part of the determination as to whether or not the 
veteran was entitled to service connection for post-traumatic 
stress disorder.  This examination report indicates diagnoses 
of dysthymia and rule out post-traumatic stress disorder.  As 
yet, the veteran has not had a VA psychiatric examination for 
rating purposes to determine the nature and extent of his 
post-traumatic stress disorder.  Such an examination is 
necessary in order to determine the appropriate rating of the 
veteran's post-traumatic stress disorder.  

The Board notes that a June 2000 VA therapy summary indicates 
that the veteran had been attending VA psychotherapy three 
times a week for 28 months.  Copies of the veteran's 
treatment records are not contained in the veteran's claims 
file.

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who may possess additional 
records pertinent to his claim.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran, which are not currently of 
record.  The records requested should 
include all VA treatment records, including 
psychotherapy records, from the appropriate 
VA medical center(s).  All records obtained 
should be associated with the veteran's 
claims file.

2.  Thereafter, the veteran should be 
afforded a comprehensive VA examination by 
a board certified psychiatrist, if 
available, to determine the current 
severity of his service-connected post-
traumatic stress disorder.  The claims 
folder must be made available to and 
reviewed by the examiner.  All indicated 
studies and tests should be performed.  
All manifestations of the service-
connected post-traumatic stress disorder 
should be described in detail.  All 
manifestations of any other psychiatric 
disability present should be 
distinguished.  The psychiatrist must 
assign a Global Assessment of Functioning 
(GAF) score consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
IV, and explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected post-traumatic stress disorder, 
to include whether it renders him 
unemployable.  A complete rationale should 
be given for all opinions and conclusions 
expressed. 

3.  When the foregoing actions are 
completed, the RO should readjudicate the 
veteran's claim taking into consideration 
whether the veteran should be assigned 
staged ratings.  See Fenderson v. West, 12 
Vet. App 119 (1999).  

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, or 
if a timely notice of disagreement is 
received with respect to any other matter, 
the RO should issue a supplemental 
statement of the case for all issues in 
appellate status and inform the veteran of 
any issue with respect to which further 
action is required to perfect an appeal.  
The supplemental statement of the case 
should describe the June 2000 VA therapy 
summary as well as all newly submitted 
evidence since the most recent supplemental 
statement of the case in March 2000.  The 
veteran should then be provided an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


